R-141.



              EA          OMNEY          GENERAL
                              TIJSXAS



                              Mar.   19, 1947


Hon. Robert H. Long                    Opinion     No. V-90
County Attorney
Comanche County                        Re:      The right of redemption  of
Comanche,   Texas                               property sold under tax
                                                foreclosure  sale underArt.
                                                7345b, V.R.C.S.

Dear   Mr. Long:

              In your letters of February 13, 1947, and March 6, 1947,
you present     for the opinion of this department the following guae-
tioas:

             “Whela *aal estate has b4aa seld at judicial sale
       aStir a suit hr ,deWhquemt15m.W         Cow&y Wee, and
       oae claim+      an interest in the lend seeks to re,deem
       it WlWn two years from the purithaaer at the sal0,
       w&a* amount must the redeemer        pay to tbs purchaser
       (a) within the first year (2) within the second year?
       . . . the suit for delinquent taxes was brought under
       Art. 73451, and involved beside tha State and County,
       a s&e01 district.”

             There ptsaently     axiat various stat&es deaI@~ ait& @ae
 right & redemption      by the tax hbtor or oUta% having an interest
 in t&e land forecle,sed   upon, which faot~ has given rise to uncer-
taiamy und cenfusrion as to the appropriate       etamtes under which re-
dempn ah&&l be allowed.           In additien to Article 7345b, V.R.C.S.,
w&i& a&% we are here concerned,          we mention Articles   7340, 7283,
,72M Mel 7284b.

            W,e aeselve much of &is confnsion by the simpb         state-
wl)dtdr&at s&me t&e enaMrm& of Art. 734Sb.b V.R.C.S.,        (Acts 45th
I.eg&&cture, 1937, page 1494a, Ch. 506) the psevisions      of this stat-
ute gwem      exclueivcly as to the mei&od OS redemption     and the
amount required to be paid, with the pessible      exception of a suit
where aaly one taxing unit, and no other, has a claim for delin-
quest  taxee,. This enceptien, bewevar,   if it axists at all, need not
requ&e aa. aaewdr hea%, for you present a ca8s where foreclosure
was bed WA&T A&. 73~45b.

              Ssa. 12 OSA&.   7345b, V.R.G.S.,     previdas   in part:
                                                               .   .’   ”




Hon. Robert            H. Long,   Page 2                      Opiaioa       No. v-90



                  whenever land is sold under judgment in
              II
                   .   .   .


       such suit for taxes, the owner of such property,     or
       anyone having an inte,rest therein, or their heirs,
      arnigns or legal representatives,     may, within two
      (2) years from the date of such sala, have t&a right
      to redeem said property an @IS following basis, to-
      wit: (1) within the first year of the red,em@&n Len
      riod, upon the payment of the amount bid for tie
      propotty b the purahaasr      at such sale, inch&
      One ($1.00 3 Dollar tax deeP recording     fee and al
                                                          5’
      Mxes, penalties,    interest *Ed costs thereafter   paid
      thereon, plus twenty-five    per cent (25%) of the ag-
      gregate total; (2) within the last year of the redemp-
      tion period, upon the payment of the amount bid for
      the property by the purchaser     at such sale, including
      a One ($1.00)   Dollar tax deed recording    fee and all
      taxes, penalties,   interest and costs thereafter  paid
      thereon, plus fifty per cent (50%) of the aggregate
      total.”

           We are supported in our conclusion  by the case of El
Paso v. Forti (Supreme Court), 181 S. W. (Zd) 579, from which we
quwce a6 follows:

            “It is not necessary        for us to decide in this
     case whether or not Article 7345b, Section 12, re-
     pealed and made wholly inoperative               Article 7340 or
     any other article relating           to redemption     from tax
     ~areclosurer.         It might be held in cases       where only
     une taXIn unit is a party and no other taxing unit
     has a claim for delinquen: taxes that such articles
     are still in ef&jct, but that they do not operate in a
     caee brought under 7345b, but we do no? pass on
     that question.        Article 7345b prescribes         a method
     of r&emption          in all cases brought under that arti-
     oIe under which, if one taxiag unit bids in the prop-
     erty, it takes       6ame    as trustee for the o+d~er taxing
     units in whose favor judgment ran in the foreclo-
     sure suit. Until Article          7345b   was enacted a suit
     like the instant one, in which all taxing units be-
     came parties, was unauthorized.               Prior to its en-
     actment there were various statutes with reference
     to redemption.          For example, these articles        may
     be cite&        Articles    1065, 72848 and 7340, Varnon’s
     Civ, St., each being applicable           in t&e character      of
     suit to which it related.          Their provisions      varied
     widely.       It seems clear to us that when the Legis-
     lature enacted 7345b, whereby all taxing umtscauM
     ba jained in one sutt ad the Property bid in by one
Hart. Robert        H. Long,   Page   3                        Opinion No. V-90



      such unit for the benefit of all, and prescribing        the
      terms upon which same might be redeemed,            it in-
      tended that those terms should govern in all cases
      of redemption    in that character    of suit regardless
      of wdw became      the purchaser    at the sale.   The con-
      fusion which would result from a contrary holding
      in a case lfhe the instant one, is obvious.       To deter-
      mine the amoolpt to be paid to the various units, if
      possible   to do so, when under the statutes above
      cited different terms were prescribed         would bring
      into play some highly involved computations.          We
      cannotascribe     to the Legislature    the intent to cre-
      ate confusion when its evident purpose was simpli-
      fication and clarity.”

             The prerequisites    to be followed in redeeming     land sold
under such foreclosure      proceedings    as comprehended     in Art. 7345b
are clearly stated in Sec. 12 of the Act quoted above and need not
be restated.     The terms of this statute prevail,    regardless   of wheth-
er a private individual becomes       the purchaser   or one of the taxing
units, as trustee for the benefit of all; and also regardless       of wheth-
er the redemption     is by the owqer, his assignee,     or by someone
merely having an interest therein, their heirs or assigns or legal
representatives.
                                      SUMMARY

             Sec. 12 of Art. 734513, V.R.C.~S., is exclusive  as
       ta the method and terms of redemptron of property
       sold under tax foreclosure      suits brought under Art.
      ‘7345b3, V.R.CS.,     and this regardless   of whether a
       private individual becomes      the purrEaser   or one of
       the taxing units for the benefit of all.

                                                Yours   very truly,

                                          ATTORN’EYGENElWLOFTEXAS




LPL:AMMz       sl                                 Assistant.


                                          APPROVED       MAR 18 1947


                                          G?2L.A22
                                          -LATTORNEY     GENERAL      OF TEXAS